Citation Nr: 0831685	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in New Orleans, 
Louisiana. 

The veteran testified before the undersigned Veterans Law 
Judge in July 2008 and before a former Veterans Law Judge in 
May 2006.  Transcripts of the hearings are of record. This 
case was previously before the Board in March 2007 and May 
2008, when the claim was remanded for further development.  
It is now ready for disposition.


FINDINGS OF FACT

1.  A low back disorder was not demonstrated during service 
or for over thirty years thereafter. 

2.  The competent evidence does not demonstrate that the 
veteran's current low back disorder is causally related to 
active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to a low back disorder.  
Based on the foregoing, none of the available service records 
demonstrate that a low back disorder was incurred in active 
service. However, this does not in itself preclude a grant of 
service connection. Indeed, service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current low back problems are 
causally related to active service for the reasons discussed 
below.

Although post-service evidence reflects a current diagnosis 
of a low back disorder, more specifically, degenerative disc 
disease of the lumbar spine, this evidence does not reflect 
complaints or treatment for a low back disorder until January 
2002, over thirty years following service.  

In this regard, the Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

The Board has additionally considered the veteran's 
statements that his low back disorder began while he was in 
active duty. In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in a January 2003 statement  and 
further elaborated in a January 2008 statement that he 
received a severe back injury in service when he attempted to 
remove the trails of a 105 Howitzer gun from the rain soaked 
marshes of the jungle. He indicated that the trails would be 
stuck about two to four feet in the ground and the only way 
of lifting them out of the ground was by man power.  

In the veteran's January 2008 statement, he additionally 
commented that after sustaining a back injury while removing 
the trails of the 105 Howitzer, he was pulled off the 
battlefield by his commanding officer and given a shot of 
medication for the pain. He also indicated that after being 
released from the Army he was fitted for a back corset by a 
doctor, and had been treated throughout the years for the 
back injury he sustained in Vietnam. He reiterated how he 
injured his back at his May 2006 and July 2008 BVA hearing's, 
but was unable to provide specific information regarding 
when, where, and how often he received treatment for his back 
condition post-service. 

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for over 
three decades following active duty discharge and finds his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Notably, in July 2007, he underwent a VA 
examination for purposes of evaluating his back disorder. The 
VA examiner opined that the veteran "currently does have a 
low back disability and it is likely due to age NOT related 
to military service; this opinion is based on history, lack 
of military medical history, and x-ray and physical 
examination results."

In support of his claim, the veteran emphasized a May 2006 
private treatment record.  In her report, his private 
treating physician indicated that he had "lumbar 
degenerative disc disease and protrusions of [the] lumbar 
spine at levels L4-L5 and L5-S1 seen on MRI done on April 
20th, 2006. These abnormalities are as likely as not related 
to manual labor required to repeatedly move a 105 Howitzer 
weapon as [the veteran] did in the Vietnam War."  The Board 
however, places greater probative value on the July 2007 VA 
examination for the reasons discussed below. 

Where, as in this veteran's case, there is an apparent 
difference of medical opinion, the United States Court of  
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators".  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this case, there is nothing to suggest that the veteran's 
private treating physician had personal knowledge of the in-
service events reported by the veteran, or that she reviewed 
the service treatment records, or any other relevant evidence 
contained in the claims file; therefore, she is not competent 
to establish the level of impairment contemporaneous with the 
event.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Veterans Claims Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him or her to form 
an opinion on service connection on an independent basis.  

On the other hand, the July 2007 VA examination was conducted 
in order to determine whether the veteran's low back disorder 
was related to service. Furthermore, this examination was 
completed after a complete review of the veteran's claims 
file and medical records. For these reasons, the Board finds 
that the July 2007 VA examination is more probative than the 
May 2006 opinion by his private treating physician.  In 
consideration of the above, the weight of the evidence 
demonstrates that the veteran's low back disorder is not 
causally related to active service.  

The Board has also considered the statements of the veteran 
asserting a relationship between his currently-diagnosed low 
back disorder and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
low back disorder.  However, given the lack of a low back 
disorder noted in service, the absence of identified 
symptomatology for several decades after discharge, and the 
weight of competent medical evidence against the claim, the 
Board finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the claim, the Board is unable to grant the benefit 
sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the veteran submitted private treatment records. He 
was additionally provided an opportunity to set forth his 
contentions during two separate BVA hearings, one in May 2006 
and another before the undersigned Veterans Law Judge in July 
2008.  Next, a specific VA medical opinion pertinent to the 
issue on appeal was obtained in July 2007.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


